Name: Commission Regulation (EU) NoÃ 219/2014 of 7Ã March 2014 amending Annex I to Regulation (EC) NoÃ 854/2004 of the European Parliament and of the Council as regards the specific requirements for post-mortem inspection of domestic swine Text with EEA relevance
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  animal product;  health
 Date Published: nan

 8.3.2014 EN Official Journal of the European Union L 69/99 COMMISSION REGULATION (EU) No 219/2014 of 7 March 2014 amending Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council as regards the specific requirements for post-mortem inspection of domestic swine (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 17(1) and point 7 of Article 18 thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. It provides, inter alia, that Member States are to ensure that official controls with respect to fresh meat take place in accordance with Annex I thereto. Regulation (EC) No 854/2004 also provides that the official veterinarian is to carry out inspection tasks in slaughterhouses, game handling establishments and cutting plants placing fresh meat on the market in accordance with, inter alia, the specific requirements of Section IV of Annex I thereto. (2) Part B of Chapter IV of Section IV of Annex I to Regulation (EC) No 854/2004 sets out the specific requirements for the post-mortem inspection of domestic swine. (3) The European Food Safety Authority (EFSA) adopted on 3 October 2011 a Scientific Opinion on the public health hazards to be covered by inspection of meat (swine) (2), which concluded that the currently required palpations and incisions in post-mortem inspection, involve a risk of cross contamination with bacterial hazards. (4) EFSA also concluded that palpation or incisions used in current post-mortem inspection should be omitted in pigs subjected to routine slaughter, because the risk of microbial cross-contamination is higher than the risk associated with potentially reduced detection of conditions targeted by those techniques. The use of those manual techniques during post-mortem inspection should be limited to suspect pigs identified, inter alia, through post-mortem visual detection of relevant abnormalities. (5) In view of the EFSA Opinion, it is appropriate to amend the specific requirements for the post-mortem inspection of domestic swine set out in Part B of Chapter IV of Section IV of Annex I to Regulation (EC) No 854/2004. (6) Where the epidemiological or other data from the holding of provenance of the animals, the food chain information or the findings of ante-mortem inspection or post-mortem visual detection of relevant abnormalities indicate possible risks to public health, animal health or animal welfare, the official veterinarian should have the possibility to decide which palpations and incisions must be carried out during post-mortem inspection in order to decide if the meat is fit for human consumption. (7) The requirements provided for in this Regulation amend Regulation (EC) No 854/2004 which involves an adaptation of current practices both for food business operators and competent authorities. It is therefore appropriate to allow a delayed application of this Regulation. (8) Regulation (EC) No 854/2004 should be therefore amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 In Chapter IV of Section IV of Annex I to Regulation (EC) No 854/2004, Part B is replaced by the following: B. POST-MORTEM INSPECTION 1. Carcases and offal of pigs are to undergo the following post-mortem inspection procedures: (a) visual inspection of the head and throat; visual inspection of the mouth, fauces and tongue; (b) visual inspection of the lungs, trachea and oesophagus; (c) visual inspection of the pericardium and heart; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales); (g) visual inspection of the spleen; (h) visual inspection of the kidneys; (i) visual inspection of the pleura and peritoneum; (j) visual inspection of the genital organs (except for the penis, if already discarded); (k) visual inspection of the udder and its lymph nodes (Lnn. supramammarii); (l) visual inspection of the umbilical region and joints of young animals. 2. The official veterinarian shall proceed with additional post-mortem inspection procedures using incision and palpation of the carcase and offal, where, in his or her opinion, one of the following indicates a possible risk to public health, animal health or animal welfare: (a) the checks and analysis of the food chain information carried out in accordance with Part A of Chapter II of Section I; (b) the findings of the ante-mortem inspection carried out in accordance with Part B of Chapter II of Section I and Part A of this Chapter; (c) the results of the verifications concerning compliance with animal welfare rules carried out in accordance with Part C of Chapter II of Section I; (d) the findings of post-mortem inspection carried out in accordance with Part D of Chapter II of Section I and point 1 of this part; (e) additional epidemiological data or other data from the holding of provenance of the animals. 3. Depending on the identified risks, the additional post-mortem procedures referred to in point 2 may include: (a) incision and examination of the submaxillary lymph nodes (Lnn. mandibulares); (b) palpation of the lungs and the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales). The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; those incisions are not necessary where the lungs are excluded from human consumption; (c) incision of the heart lengthwise so as to open the ventricles and cut through the interventricular septum; (d) palpation of the liver and its lymph nodes; (e) palpation and, if necessary, incision of the gastric and mesenteric lymph nodes; (f) palpation of the spleen; (g) incision of the kidneys and the renal lymph nodes (Lnn. renales); (h) incision of the supramammary lymph nodes; (i) palpation of the umbilical region and joints of young animals and, if necessary, incision of the umbilical region and opening of the joints.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 June 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 206. (2) EFSA Panels on Biological Hazards (BIOHAZ), on Contaminants in the Food Chain (CONTAM), and on Animal Health and Welfare (AHAW); Scientific Opinion on the public health hazards to be covered by inspection of meat (swine), EFSA Journal 2011; 9(10):2351.